Citation Nr: 0939917	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether a VA Form 9 (Appeal to Board of Veterans' 
Appeals) addressing the claims for service connection for 
posttraumatic stress disorder (PTSD) and hearing loss, 
received on May 24, 2007, was timely filed.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that the VA Form 9 filed on May 24, 2007 was not 
timely.

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in April 2009.  A transcript of 
the hearing is of record.  

As the Board has concluded that the VA Form 9 received on May 
24, 2007 was timely filed, the agency of original 
jurisdiction will be taking additional action concerning the 
underlying issues on appeal, that is, the issues of 
entitlement to service connection for bilateral hearing loss 
and for post-traumatic stress disorder (PTSD).  Also, the 
issue of entitlement to service connection for tinnitus is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  A rating decision in June 2005 denied service connection 
for bilateral hearing loss, bilateral tinnitus, PTSD, and 
Reiter's syndrome, and the Veteran was so notified by a 
letter dated June 16, 2005.

2.  A rating decision in September 2005 continued the denial 
of service connection for bilateral hearing loss, bilateral 
tinnitus, PTSD, and Reiter's syndrome, and the Veteran was so 
notified by a letter dated September 9, 2005.

3.  The Veteran filed a notice of disagreement in (NOD) in 
October 2005.

4.  On March 13, 2006, the RO mailed a statement of the case 
to the Veteran addressing the issues of service connection 
for hearing loss and PTSD at an improper address.  

5.  On March 22, 2007, the RO re-mailed the Veteran the March 
2006 statement of the case at his then-current address.  

6.  A substantive appeal containing the necessary information 
was received on May 24, 2007 and is presumed postmarked on 
May 17, 2007.  


CONCLUSION OF LAW

The VA Form 9 concerning the denial of service connection for 
hearing loss and PTSD received on May 24, 2007 was timely 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303, 20.304, 20.305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information.  If the 
SOC or any prior Supplemental Statement of the Case (SSOC) 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior SSOC.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or an 
SSOC which is not specifically contested.  Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC, and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(b)(1).

Also, except in the case of simultaneously contested claims, 
if (i) a claimant submits additional evidence within one year 
of the date of mailing of the notification of the 
determination being appealed, and (ii) that evidence 
requires, in accordance with § 19.31 of this title, that the 
claimant be furnished an SSOC, then the time to submit a 
Substantive Appeal shall end not sooner than 60 days after 
such SSOC is mailed to the appellant, even if the 60-day 
period extends beyond the expiration of the 1-year appeal 
period.  38 C.F.R. § 20.302(b)(2); see also 38 U.S.C.A. 
§ 7105(b)(1) and (d)(3); VAOPGCPREC 9-97 (Feb. 11, 1997).  
Where an SSOC is furnished, a period of 30 days from the date 
of mailing of the SSOC will be allowed for response.  The 
date of mailing of the SSOC will be presumed to be the same 
as the date of the SSOC for purposes of determining whether a 
response has been timely filed.  Provided that a Substantive 
Appeal has been timely filed in accordance with paragraph (b) 
of this section, the response to an SSOC is optional and is 
not required for the perfection of an appeal.  38 C.F.R. 
§ 20.302(c).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 30-day period for responding to an SSOC, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the SSOC.  The request for extension must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another Department of Veterans Affairs office.  
A denial of a request for extension may be appealed to the 
Board.  38 C.F.R. § 20.303.  Except as provided in 38 C.F.R. 
§ 20.302(b), the filing of additional evidence after receipt 
of notice of an adverse determination does not extend the 
time limit for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304.

In computing time limits, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the 
Department of Veterans Affairs. In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  This is commonly known as VA's "mailbox rule."  
38 C.F.R. § 20.305(a).  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305(b).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

A review of the record reveals that the RO denied service 
connection for PTSD, hearing loss, tinnitus, and Reiter's 
syndrome in a June 2005 rating decision, of which the Veteran 
was informed by a letter dated June 16, 2005.  The Veteran 
replied with a statement received on July 13, 2005 expressing 
disagreement with the June 2005 decision denying service 
connection for hearing loss and for tinnitus and referencing 
the denial of service connection for PTSD.  Subsequently, the 
RO issued a rating decision in September 2005 that continued 
the denial of service connection for PTSD, hearing loss, 
tinnitus, and Reiter's syndrome.  The Veteran was informed of 
this decision by a letter dated September 9, 2005.  The 
Veteran's notice of disagreement was received on October 3, 
2005 and expressed disagreement with the denial of service 
connection for hearing loss and for PTSD.  The addresses used 
on the notice informing the Veteran of these rating decisions 
and on the notice of disagreement received from the Veteran 
were the same.  

On March 13, 2006, the RO issued a statement of the case on 
the issues of service connection for hearing loss and PTSD.  
The address listed on the statement of the case -- [redacted]
[redacted] -- was not the same address as that used by 
the Veteran in his November 2004 claim or in any of his 
subsequent statements.  

The Board further observes that a letter was also issued to 
the Veteran in March 2006.  This letter was addressed to the 
P.O. Box that had been listed on both the rating 
determinations and the notice of disagreement.  In April 
2006, in response to the March 2006 letter, the Veteran 
indicated that he had more information to give to 
substantiate the claim.  

The Veteran subsequently moved to the state of Washington.  A 
March 2007 deferred rating decision contains a different 
current address for the Veteran, to which the March 2006 
statement of the case was re-mailed on March 22, 2007.  The 
Veteran's substantive appeal was received on May 24, 2007.  
In the appeal, he addressed the issues of service connection 
for PTSD, hearing loss and tinnitus.  

The RO notified the Veteran by a letter dated June 1, 2007 
that the substantive appeal received on May 24, 2007 was not 
timely as it had been received after his appeal had expired 
on May 13, 2006.  This appeal ensued.


In his June 2007 notice of disagreement with the timeliness 
issue, the Veteran indicated that the statement of the case 
that he received had the date of March 22, 2007 and not March 
13, 2006.  He noted that the date had been initialed by a VA 
employee.  The Veteran reported that he sent his substantive 
appeal on May 16, 2007, and that it was timely.  He noted 
that if in fact the statement of the case was mailed to him 
in March 2006, he never received it.  He indicated that he 
had tried to the best of his ability to keep in contact with 
VA.  

At his April 2009 hearing, the Veteran testified as to never 
having received the statement of the case in March 2006.  He 
noted that he did receive a statement of the case in March 
2007, wherein it had been handwritten on the statement of the 
case the date of March 22, 2007, with the address being 
listed as his Washington address.  He stated that he replied 
to the statement of the case within the 60 day time limit.  
The Veteran requested that the matter be kept open for 30 
days so that further evidence could be submitted with regard 
to the dates that he had moved and/or the mail had been 
forwarded.  

Subsequent to the hearing, the Veteran submitted a letter 
from the U. S. Postal Service, dated April 23, 2009, which 
indicated that he had requested a change of address and a 
mail forwarding as of February 23, 2006.  The old address 
listed by the Post Office was the P.O. Box number where the 
rating determination had been sent.  It was also the address 
that the Veteran had listed on his original notice of 
disagreement.  

In an April 2009 letter, the Veteran indicated that he had 
never lived on [redacted].  He stated that his mailing 
address was [redacted], at the time the March 
2006 letter was sent.  

The Board notes that the law presumes that the notice letters 
are properly mailed and forwarded.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), appeal dismissed, 53 Aff'd 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).


In the present case, the Board notes that the addresses 
listed on the initial rating determinations, the notice of 
disagreement, and the March 2006 letter were all the same.  
The Board further observes that the Veteran responded to the 
March 2006 letter that was sent to the P.O. Box address.  In 
contrast, the March 2006 statement of the case was sent to an 
incorrect street address.  

The Board also observes that the April 2009 letter from the 
Post office indicates that the Veteran had requested a change 
of address as of February 23, 2006, and that all mail that 
had been sent to the P.O. Box would be sent to the new 
address.  The Board further notes that the Veteran has 
indicated that he never resided at [redacted] and 
that his mailing address at the time of the issuance of the 
March 2006 statement of the case was [redacted], [redacted]
[redacted].  He stated that he had never lived at [redacted]
[redacted].  

Based upon the above, an irregularity has been shown and the 
Board, resolving reasonable doubt in favor of the Veteran, 
finds that he did not receive the March 2006 statement of the 
case.  The Board further finds that the Veteran did file a 
timely substantive appeal with the statement of the case that 
was issued on March 22, 2007.  The VA Form 9 received on May 
24, 2007 was not accompanied by a postmark.  Pursuant to 
38 C.F.R. § 20.305(a), the postmark date is presumed to be 
May 17, 2007.  This is earlier than May 21, 2007, the 60th 
day following the mailing of the statement of the case.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.


ORDER

The substantive appeal concerning the denial of service 
connection for hearing loss and PTSD received on May 24, 2007 
was timely filed. To this extent, the benefit sought on 
appeal is granted.


REMAND

Because the Board has concluded that the substantive appeal 
received on May 24, 2007 was timely filed concerning the 
denial of service connection for bilateral hearing loss and 
for tinnitus, the agency of original jurisdiction should 
continue the Veteran's appeal as to these two issues, and 
take whatever further development and notice action that may 
be necessary.

In addition, the Board notes that the statement received by 
the RO on July 13, 2005 expresses disagreement with the June 
16, 2005 decision denying service connection for tinnitus, as 
well as for hearing loss.  The RO has not issued a statement 
of the case concerning the denial of service connection for 
tinnitus.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that when an appellant files a timely NOD and 
there is no SOC issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Take action to continue the appeal 
concerning the denial of service 
connection for PTSD and for bilateral 
hearing loss on the basis of the timely 
filed substantive appeal on May 24, 2007. 

2.  If service connection for PTSD and/or 
for bilateral hearing loss remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

3.  Issue a statement of the case 
concerning the NOD filed in July 2005 on 
the issue of service connection for 
tinnitus.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


